DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-2, drawn to a steel sheet.
Group II, Claims 3-6, drawn to a method of making a steel sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of the steel sheet of Claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Saito et al. (WO 2016/067514, relying on US 2017/0306436 as an English equivalent, Saito).  
prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 1
Saito
C
0.010-0.050%
0.020-0.080%1
Si
0-0.04%
0-0.04%1
Mn
0.10-0.40%
0.10-0.60%1
P
0-0.02%
0-0.02%1
S
0-0.020%
0-0.015%1
Al
0.030-0.100%
0.010-0.100%1
N
0.0005-0.0030%
0.0005-0.0030%1
B
0.0005-0.0030%
0.0001-0.0030%2
Fe and Impurities
Balance
Balance1

1Claim 4
2Claim 5

Moreover, Saito further teaches a yield elongation of 3% or less, an elongation of 5% or more, and a tensile strength of at least 480 MPa (Claim 4), which either fall within or overlap the instantly claimed ranges and overlapping ranges are prima facie obvious. Id. Saito does not explicitly teaches that the steel sheet satisfies expression (1), or the claimed Δr value. 
The examiner submits however that it would be reasonably expected that these properties would be inherently present in Saito, absent concrete evidence to the contrary, because Saito teaches a substantially identical composition and method of making the steel sheet (shown below; and overlapping/abutting ranges are prima facie obvious. Id.), and the properties of products that are identical or substantially identical in structure or composition, and/or are produced by identical or substantially identical processes, are presumed to be inherent. (see In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).; MPEP 2112.01). 



Instant Application (Claim 3) – Method Steps
Saito (Claim 6) – Method Steps
Slab Heating at 1100°C or higher
Slab Heating at 1130°C or higher
Hot Rolling at Finishing temperature of 820-920°C
Hot Rolling at Finishing temperature of 820-930°C
Coiling at 600-700°C
Coiling at 640°C or lower
Pickling
Pickling
Cold Rolling at 85% or more reduction ratio
Cold Rolling at 85% or more reduction ratio
Annealing at 650-750°C
Annealing at 620-690°C
Rolling with a 5-20% reduction ratio
Rolling with a 6-20% reduction ratio


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN D SCHNEIBLE/Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784